Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 1 of 10




                                                                    EXHIBIT

                                                                      F
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 2 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 3 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 4 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 5 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 6 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 7 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 8 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 9 of 10
Case 2:18-cv-02158-KHV Document 445-6 Filed 05/15/20 Page 10 of 10
